Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email reply (07/08/2022, copy concurrently attached) to the interview with Attorney Michael Schmidt on 07/05/2022.

The application has been amended as follows: 
Claim 1, line 3, replaced: “components,”, with: --components that are resonators or transducers,--.
Claim 1, lines 8-9, replaced: “each”, with: --each of the picked-up components comprises a broken or separated component tether and each--.
Claim 21, lines 1-2, deleted: “the transfer device is a stamp comprising a stamp post, ”.
Claim 21, line 3, before: “stamp”, deleted: “solid”.
Claim 27, canceled.
Claim 28, replaced: “27”, with: --1--.
Claim 29, canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s proposed After Final Amendments were reviewed and would necessitate new interpretation of the claims. The Examiner indicated to Attorney Schmidt that it appeared that the elements (230) of Schwarz et al. (US 2019/0252350 A1), as seen in figures 9 and 11 and discussed in [0170-0173] appear to read on the new limitations, and as such, Schwarz would likely be applicable in an updated 103 rejection to Goida (US 20090102060 A1). The Examiner suggested that the limitations to one of claims 4 or 25, in conjunction with the elements of one of claims 27-29 and all of the steps of the method of claim 1 has not been found to be anticipated in or taught by the prior art. The Examiner indicated that a 103 rejection of an amended claim that included all of those limitations would require at least four prior art references, and that proper rationale for combination of all of those limitations would improperly rely upon hindsight reasoning. Nuzzo et al. (US 7,943,491) does not have any apparent applicability to methods involving transducers, resonators or even any piezoelectric material, nor were such limitations found to have been considered therein. Schrauger (US 2002/0145185 A1) teaches a generic transfer printing method of piezoelectric components, but does not consider any component tether elements. Modification of Schwarz IVO Goida and further IVO Nuzzo such that it is still further modified and rejected IVO Schrauger would not have been obvious at the time of filing. The Examiner has also provided a concurrently attached PTO-892, with newly cited references to Haba et al. (US 2006/0032670 A1), Daniel et al. (US 2012/0154503 A1) and Hiller et al. (US 2007/0034323 A1). Each of those references define the state of the art of closely related methods, and are thus pertinent. However, they do not cure the above deficiencies of the prior art and are not obvious to combine with Schwarz and Goida inter alia.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729